Citation Nr: 0519342	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded this matter in November 2004.  Included in 
the appeal at that time was the issue of service connection 
for bilateral knee disability.  The RO granted service 
connection for a left knee replacement and a right knee 
replacement in a rating decision dated in March 2005; thus, 
those issues are no longer before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Bilateral hearing loss disability was not shown in 
service or for many years thereafter and the most probative 
evidence of record indicates that the veteran's current 
hearing loss is not causally related to his active service or 
any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in May 2001 
and January 2004, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence the veteran was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also generally advised the veteran that VA would 
assist him in obtaining any additional information that he 
felt would support his claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Also, in general, the RO advised the 
veteran to submit any information or evidence pertaining to 
his claim.  As a result of these letters, the veteran 
provided additional evidence in support of his claim.  

The first VCAA letter provided to the veteran was sent prior 
to the initial rating decision denying the claim.  The 
initial rating decision was issued in September 2001.  The 
VCAA notification letter was sent to the veteran in May 2001.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law.  Moreover, in a 
statement dated in May 2001, the veteran indicated that he 
had provided all of the supporting documentation that he had 
that pertained to his claim and that he had no other evidence 
to submit in support of his claim.  Thus, there is no defect, 
therefore, with respect to the VCAA notice requirements in 
this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records that are 
available are on file.  There is a notice from the National 
Personnel Records Center that confirms that the remainder of 
the veteran's service medical records was destroyed in a 
fire.  The RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).

In this case, the veteran has not been afforded a VA 
examination, although there are prior VA audiology 
evaluations associated with the claims folder.  There is 
competent evidence of a hearing loss disability; however, 
there is no indication that the veteran's current hearing 
loss is related in anyway to his period of active duty.  The 
veteran may make observations as a lay person, but he is not 
competent to express an opinion as to the medical cause of 
his current disability.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Given that the first documented treatment of hearing loss 
appears in records dated in 1982, it is noted that this 
evidence dates the veteran's hearing loss disability some 25 
years after his separation from service.  The long period of 
time that elapsed between service and the onset of the 
current disability constitutes competent evidence that the 
current disability is not related to service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no other 
evidence indicating that the veteran's current hearing loss 
disability is related his service.  Since there is nothing to 
indicate that the veteran's current disability is related to 
service, the Board concludes that an examination is not 
necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's service connection claim.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served ninety days or more and 
certain chronic diseases, including an organic disease of the 
nervous system (sensorineural hearing loss), become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for hearing loss has requirements other 
than those indicated above.  See 38 C.F.R. § 3.385 (2004).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Under VA law, service connection may only be granted 
for impaired hearing when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
reaches a level of 40 decibels or greater.  Also, impaired 
hearing will be considered a disability if the pure tone 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  

When service medical records are presumed destroyed, the 
Board has a heightened duty to consider applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision.  Russo v. 
Brown, 9 Vet.App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

The veteran contends that he was treated for fungus in his 
ears that destroyed his eardrums and that his ears drained a 
yellow fluid for which he was treated on several occasions in 
service.  He maintains that he was told at that time that his 
fungus problem could cause deterioration of his hearing later 
in life.  The veteran did not recall having a hearing test at 
separation, but reported that his hearing was deteriorating 
by that point.  The veteran reported that he worked in an 
Army security agency in service, deciphering messages through 
a machine, and that his hearing had been very good in order 
to do that job.  

Initially, it is noted that other than the veteran's 
enlistment and separation examination reports, the remainder 
of his service medical records were destroyed in a fire.  The 
NPRC verified this fact in May 1982.  The veteran has been 
apprised of the missing records.  There are no further 
efforts that can be done to locate the missing records; thus 
the Board has proceeded on the existing evidence of record.  

The enlistment examination report dated in January 1954 
indicates a scarred left eardrum.  Hearing was reported as 
normal at 15/15.  The separation examination report dated in 
January 1957 shows normal hearing at 15/15 with no other 
notations or complaints regarding the veteran's ears.  

Following service, in private medical records dated from 
September 1963 to November 1965, Dr. Beringer noted draining 
of the left ear off and on and a perforation of the left 
eardrum.  

VA outpatient records dated from 1982 to 1992 are associated 
with the claims folder.  A VA audiometric examination dated 
in January 1982 had the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
50
-
60
LEFT
20
45
65
-
65

The examiner noted mild bilateral high frequency 
sensorineural hearing loss.  Also noted is that the veteran's 
ears used to drain regularly and profusely, but that his 
condition had cleared up about 10 years earlier.  The 
examiner noted that the veteran worked in noisy construction 
areas.  The veteran did not need a hearing aid at the time of 
the evaluation.  

In a record dated in March 1989, it is noted that the veteran 
was to be fitted for hearing aids.  A hearing evaluation 
conducted in March 1989 had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
55
55
65
LEFT
20
50
60
65
70

The examiner noted a lot of discharge due to frequent colds 
and infections and that an ear perforation had been diagnosed 
three years earlier.  Probable moderate bilateral high 
frequency sensorineural hearing loss was noted.  

VA outpatient records dated from 1996 to 2000 do not provide 
any additional evidence related to the veteran's hearing 
loss.  

The veteran had a personal hearing in September 2004, at 
which time he testified that he had been treated several 
times in service for drainage in his ears, but that at the 
time of his separation examination in January 1957, his 
hearing "was still okay," but deteriorating.  He had worked 
in the Army security agency where he deciphered messages 
through a machine, and noted that his job required good 
hearing.  The veteran also testified that he had been told 
that his hearing loss was due to trauma and not just due to 
the natural aging process.  He continued to wear hearing aids 
and experienced drainage in his ears at times.  

In the report from a VA examination conducted in February 
2005 specific to the veteran's bilateral knee disability, the 
examiner noted the veteran's history of left ear drainage and 
perforation of the ear.  Nothing more with respect to the 
veteran's hearing loss was indicated.  

In light of the evidence above, the preponderance of the 
evidence is against an award of service connection for 
bilateral hearing loss.  Although it is true that the 
majority of the veteran's service medical records are 
unavailable, having been destroyed in a fire, the examination 
report at separation from service is silent for any 
abnormalities associated with hearing impairment or any ear 
disability.  Hearing was tested as normal at 15/15 and 
reported as such on the separation examination report dated 
in January 1957.  

Following service, there are no records of complaints or 
treatment for any hearing disability or any hearing disorder 
due to perforation of the eardrum or drainage of the ears due 
to ear infections.  The first notation of this nature appears 
in the records from Dr. Beringer dated from 1963 to 1965, 
which is six years after the veteran separated from service.  
Those records merely document some drainage of the left ear 
and a perforation of the left ear.  Dr. Beringer did not 
provide any evidence of a relationship between the veteran's 
ear symptoms and his service.  

Furthermore, VA outpatient records after service are also 
silent for any competent evidence of bilateral hearing loss 
attributable to service.  The hearing evaluations as noted 
above indicate sensorineural hearing loss bilaterally, but 
the examiners did not relate the veteran's hearing impairment 
to his service in any way.  

Contrary to the veteran's allegations, there is no competent 
evidence to link his hearing loss to his service.  His 
service records document a history of a scarred eardrum with 
no indications of hearing loss or any chronic residual 
disability manifested in the ears.  Again, at the time of his 
separation examination, all findings showed normal hearing.  

Moreover, the probative evidence of record contains no 
evidence that the veteran's hearing loss is causally related 
to his active service or any incident therein.  Following 
service, there is no evidence of hearing loss until many 
years after separation.  The first notation of any hearing 
disability is in the reports from Dr. Beringer, which merely 
disclose drainage of the ears and a perforation of the 
eardrum.  In those reports, hearing loss is not noted.  
Hearing loss is first shown in 1982 as reflected in the VA 
audiology evaluations noted above.  Those records, however, 
do not contain any evidence to relate the veteran's hearing 
loss to his service.  
In addition, the Board has considered the veteran's lay 
assertions that his current hearing loss is related to his 
military service; however, little probative weight may be 
assigned to his assertions, as there is no indication in the 
record to indicate that the veteran has any specialized 
education, training, or experience on which to base his 
medical conclusions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The competent evidence of record carries more probative 
weight than the veteran's recollections of events that 
happened many years earlier.  The absence of any medical 
evidence in service is clearly more probative than the 
assertions made by the veteran, and the fact that the medical 
records following service do not provide objective evidence 
that supports the veteran's contentions, is persuasive 
evidence against his claim.  

For the reasons and bases set forth above, the preponderance 
of the evidence is against the claim of service connection 
for bilateral hearing loss.  The benefit of the doubt 
doctrine does not apply where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


